Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation application of U.S. application Ser. No. 15/856,939,
titled “SYSTEM AND METHOD USING DISTRIBUTED BLOCKCHAIN DATABASE,” filed on Dec. 28, 2017, which is incorporated by reference in its entirety herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 was filed along with the mailing date of the Non-Provisional Patent Application on 07/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s submitted drawings have been reviewed and have been accepted.
Specification
Applicant’s submitted specification has been reviewed and has been accepted.
DETAILED ACTION
This Office Action is in response to a non-provisional patent application received on 07/15/2020. For this Office Action, claims 1-18 have been received for consideration and have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,756,902 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because following limitations are not claimed in the independent instant claims:
transmitting, by the third set-top box, the second record;
receiving, by the first set-top box, the second record from the third set-top box
which are recited in the patented independent claims.
Furthermore, the scope of the instant application claims have been broaden compare to the patented claims. 
Claims 1-18 recite similar limitations as claims of US Patent no. US 10,756,902 B2 as follows:
Instant Application # 16/930,058
US Patent No. US 10,756,902 B2
1.
A content distribution method comprising: 

transmitting, by a content distribution system, a first record; 

receiving, by a first set-top box, the first record from the content distribution system; 

storing, by the first set-top box, the first record in a first block of data of a first blockchain database;

encrypting, by a second set-top box, a second record that includes a cryptographic hash value that identifies the second set-top box and an identifier of a first content item; 

after the encrypting, transmitting, by the second set-top box, the second record; 

receiving, by the first set-top box, the second record transmitted by the second set-top box; 







obtaining, by the first set-top box, a cryptographic hash value using the first record; 

storing, by the first set-top box, the second record in a second block of data of the first blockchain database, the second block of data including the cryptographic hash value obtained by the first set-top box using the first record; 

receiving, by the content distribution system, the first blockchain database from the first set-top box; 

obtaining, by the content distribution system, a cryptographic hash value using the first record; 

comparing, by the content distribution system, the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of first blockchain database; 

after determining, based on the comparing of the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of first blockchain database, that the cryptographic hash value obtained by the content distribution system using the first record matches the cryptographic hash value included in the second block of first blockchain database;

decrypting, by the content distribution system, the second record; 

obtaining, by the content distribution system, an address of the second set-top box using the cryptographic hash value included in the second record; and 

transmitting, by the content distribution system, a first message to the second set-top box, the first message including information that enables the second set-top box to descramble a signal that is based on the first content item identified in the second record, using the address of the second set-top box obtained using the cryptographic hash value included in the second record.
1.
A content distribution method comprising:

transmitting, by content distribution system, a first record;

receiving, by a first set-top box, the first record from the content distribution system;

storing, by the first set-top box, the first record in a first block of data of a first blockchain database;

encrypting, by a second set-top box, a second record that includes a cryptographic hash value that identifies the second set-top box and an identifier of a first content item;

after the encrypting, transmitting, by the second set-top box, the second record:

receiving, by a [first] third set-top box, the second record from the second set-top box;

transmitting, by the third set-top box, the second record;

receiving, by the first set-top box, the second record from the third set-top box;

obtaining, by the first set-top box, a cryptographic hash value using the first record;

storing, by the first set-top box, the second record in a second block of data of the first blockchain database, the second block of data including the cryptographic hash value obtained by the first set-top box using the first record;

receiving, by the content distribution system, the first blockchain database from the first set-top box;

obtaining, by the content distribution system, a cryptographic hash value using the first record;

comparing, by the content distribution system, the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic 
hash value included in the second block of first blockchain database;

after determining, based on the comparing of the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of first blockchain database, that the cryptographic hash value obtained by the content distribution system using the first record matches the cryptographic hash value included in the second block of first blockchain database;

decrypting, by the content distribution system, the second record;

obtaining, by the content distribution system, an address of the second set-top box using the cryptographic hash value included in the second record; and

transmitting, by the content distribution system, a first message to the second set-top box, the first message including information that enables the second set-top box to descramble a signal that is based on the first content item identified in the second record, using the address of the second set-top box obtained using the cryptographic hash value included in the second record.
2. 
The content distribution method of claim 1, further comprising: 
transmitting, by the content distribution system, a second message; and 

receiving, by the first set-top box, the second message from the content distribution system; and 
in response to receiving the second message, deleting, by the first set-top box, the first blockchain database.
2.
The content distribution method of claim 1, further comprising:
transmitting, by the content distribution system, a second message; and

receiving, by the first set-top box, the second message from the content distribution system; and
in response to receiving the second message, deleting, by the first set-top box, the first blockchain database.
3.
The content distribution method of claim 1, further comprising: 
receiving, by a third set-top box, the second record; 
transmitting, by the third set-top box, the second record; 
receiving, by a fourth set-top box, the first record from the content distribution system; 

storing, by the fourth set-top box, the first record in a first block of data of a second blockchain database; 
receiving, by the fourth set-top box, the second record that includes the cryptographic hash value that identifies the second set-top box and the identifier of the first content item from the third set-top box; 

obtaining, by the fourth set-top box, a cryptographic hash value using the first record; 
storing, by the fourth set-top box, the second record in a second block of data of the second blockchain database, the second block of data including the cryptographic hash value obtained by the fourth set-top box using the first record; 
receiving, by the content distribution system, the second blockchain database from the fourth set-top box; 
comparing, by the content distribution system, the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of second blockchain database.
3.
The content distribution method of claim 1, further comprising:




receiving, by a fourth set-top box, the first record from the content distribution system;

storing, by the fourth set-top box, the first record in a first block of data of a second blockchain database;
receiving, by the fourth set-top box, the second record that includes the cryptographic hash value that identifies the second set-top box and the identifier of the first content item from the third set-top box;

obtaining, by the fourth set-top box, a cryptographic hash value using the first record;
storing, by the fourth set-top box, the second record in a second block of data of the second blockchain database, the second block of data including the cryptographic hash value obtained by the fourth set -top box using the first record;
receiving, by the content distribution system, the second blockchain database from the fourth set-top box;
comparing, by the content distribution system, the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of second blockchain database.
4.
The content distribution method of claim 1, further comprising: 
receiving, by a third set-top box, the second record; 
transmitting, by the third set-top box, the second record; 
receiving, by a fourth set-top box, the first record from the content distribution system; 
storing, by the fourth set-top box, the first record in a first block of data of a second blockchain database; 
encrypting, by a fifth set-top box, a third record that includes a cryptographic hash value that identifies the fifth set-top box and an identifier of a second content item; transmitting, by the fifth set-top box, the third record; 
receiving, by a sixth set-top box, the third record from the fifth set-top box; transmitting, by the sixth set-top box, the third record; 
receiving, by the fourth set-top box, the third record from the sixth set-top box; 
obtaining, by the fourth set-top box, a cryptographic hash value using the first record; 
storing, by the fourth set-top box, the second record in a second block of data of the second blockchain database, the second block of data including the cryptographic hash value obtained by the fourth set-top box using the first record; 
receiving, by the content distribution system, the second blockchain database from the fourth set-top box; 
comparing, by the content distribution system, the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of second blockchain database; 
after determining, based on the comparing of the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of second blockchain database, that the cryptographic hash value obtained by the content distribution system using the first record matches the cryptographic hash value included in the second block of second blockchain database: 
decrypting, by the content distribution system, the third record; 
obtaining, by the content distribution system, an address of the fifth set-top box using the cryptographic hash value included in the third record; and 
transmitting, by the content distribution system, a second message to the fifth set-top box, the second message including information that enables the fifth set-top box to descramble a signal that is based on the second content item identified in the third record, using the address of the fifth set-top box obtained using the cryptographic hash value included in the third record.
4.
The content distribution method of claim 1, further comprising:




receiving, by a fourth set-top box, the first record from the content distribution system;
storing, by the fourth set-top box, the first record in a first block of data of a second blockchain database;
encrypting, by a fifth set-top box, a third record that includes a cryptographic hash value that identifies the fifth set-top box and an identifier of a second content item;
transmitting, by the fifth set-top box, the third record;
receiving, by a sixth set-top box, the third record from the fifth set-top box;
transmitting, by the sixth set-top box, the third record;
receiving, by the fourth set-top box, the third record from the sixth set-top box:
obtaining, by the fourth set-top box, a cryptographic hash value using the first record;
storing, by the fourth set-top box, the second record in a second block of data of the second blockchain database, the second block of data including the cryptographic hash value obtained by the fourth set -top box using the first record;
receiving, by the content distribution system, the second blockchain database from the fourth set-top box;
comparing, by the content distribution system, the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of second blockchain database;
after determining, based on the comparing of the cryptographic hash value obtained by the content distribution system using the first record to the cryptographic hash value included in the second block of second blockchain database, that the cryptographic hash value obtained by the content distribution system using the first record matches the cryptographic hash value included in the second block of second blockchain database:
decrypting, by the content distribution system, the third record;
obtaining, by the content distribution system, an address of the fifth set-top box using the cryptographic hash value included in the third record; and
transmitting, by the content distribution system, a second message to the fifth set-top box, the second message including information that enables the fifth set-top box to descramble a signal that is based on the second content item identified in the third record, using the address of the fifth set-top box obtained using the cryptographic hash value included in the third record.
5.
The content distribution method of claim 1 wherein the second record includes a cryptographic hash value that identifies a user of the second set-top box, the method further comprising: 
obtaining, by the content distribution system, an identifier of the user of the second set-top box using the cryptographic hash value that identifies the user of the second set-top box included in the second record; 
obtaining, by the content distribution system, an identifier of the second set-top box using the cryptographic hash value that identifies the second set-top box included in the second record; and 
storing, by the content distribution system, a third record that includes the identifier of the user of the second set-top box, the identifier of the second set-top box, and the identifier of the first content item.
5.
The content distribution method of claim 1 wherein the second record includes a cryptographic hash value that identifies a user of the second set-top box, the method further comprising:
obtaining, by the content distribution system, an identifier of the user of the second set-top box using the cryptographic hash value that identifies the user of the second set-top box included in the second record;
obtaining, by the content distribution system, an identifier of the second set-top box using the cryptographic hash value that identifies the second set-top box included in the second record; and
storing, by the content distribution system, a third record that includes the identifier of the user of the second set-top box, the identifier of the second set-top box, and the identifier of the first content item.
6.
The content distribution method of claim 1, further comprising: 


transmitting, by a third set-top box, a second message to the second set- top box; receiving, by the second set-top box, the second message from the third set-top box; in response to the receiving of the second message, transmitting, by the second set-top box, a third message including a value indicating a state of the first blockchain database; and 
receiving, by the third set-top box, the third message, wherein the transmitting, by the third set-top box, of the second record is in response to the receiving, by the third set-top box, of the third message.
6.
The content distribution method of claim 1, further comprising:
in response to the receiving, by the third set-top box, of the second record, 
transmitting a second message to the second set-top box;
receiving, by the second set-top box, the second message from the third set-top box;
in response to the receiving of the second message, transmitting, by the second set-top box, a third message including a value indicating a state of the first blockchain database; and
receiving, by the third set-top box, the third message,wherein the transmitting, by the third set-top box, of the second record is in response to the receiving, by the third set-top box, of the third message.
7.
The content distribution method of claim 6, further comprising: 
transmitting, by the third set-top box, a fourth message to a fourth set-top box that provides a second blockchain database; transmitting, by the third set-top box, a fifth message to a fifth set-top box that provides a third blockchain database; 
receiving, by the third set-top box, a sixth message including a value indicating a state of the second blockchain database from the fourth set-top box; 
receiving, by the third set-top box, a seventh message including a value indicating a state of the third first blockchain database from the fifth set-top box; 
determining, by the third set-top box, whether more than a threshold number of the first blockchain database, second blockchain database, and 
third blockchain database are not in a locked state based on the third, sixth, and seventh messages; 
in response to determining that more than the threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in the locked state: 
transmitting, by the third set-top box, the second record to the fourth set- top box; and transmitting, by the third set-top box, the second record to the fifth set-top box, wherein the transmitting, by the third set-top box, of the second record to the first set-top box is in response to determining that more than the threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in the locked state.
7.
7. The content distribution method of claim 6, further comprising:
transmitting, by the third set-top box, a fourth message to a fourth set-top box that provides a second blockchain database;
transmitting, by the third set-top box, a fifth message to a fifth set-top box that provides a third blockchain database;
receiving, by the third set-top box, a sixth message including a value indicating a state of the second blockchain database from the fourth set-top box;
receiving, by the third set-top box, a seventh message including a value indicating a state of the third first blockchain database from the fifth set-top box;
determining, by the third set-top box, whether more than a threshold number of the first blockchain database, second blockchain database, and 
third blockchain database are not in a locked state based on the third, sixth, and seventh messages;
in response to determining that more than the threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in the locked state:
transmitting, by the third set-top box, the second record to the fourth set-top box; and
transmitting, by the third set-top box, the second record to the fifth set-top box,
wherein the transmitting, by the third set-top box, of the second record to the first set-top box is in response to determining that more than the threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in the locked state.
8. The content distribution method of claim 6, further comprising: 
receiving, by the second set-top box, a request for the first content item; in response to the receiving, by the second set-top box, of the request for the first content item: 
obtaining, by the second set-top box, a cryptographic hash value that identifies a user of the second set-top box; 
obtaining, by the second set-top box, the cryptographic hash value that identifies the second set-top box; 
obtaining, by the second set-top box, the identifier of the second content item; and generating, by the second set-top box, the second record, the second record including the cryptographic hash value that identifies the user of the second set-top box, the cryptographic hash value that identifies the second set-top box, and the identifier of the second content item.
8. The content distribution method of claim 6, further comprising:
receiving, by the second set-top box, a request for the first content item;
in response to the receiving, by the second set-top box, of the request for the first content item:
obtaining, by the second set-top box, a cryptographic hash value that identifies a user of the second set-top box;
obtaining, by the second set-top box, the cryptographic hash value that identifies the second set-top box;
obtaining, by the second set-top box, the identifier of the second content item; and
generating, by the second set-top box, the second record, the second record including the cryptographic hash value that identifies the user of the second set-top box, the cryptographic hash value that identifies the second set-top box, and the identifier of the second content item.
9. The content distribution method of claim 1, further comprising: 
receiving, by the second set-top box, the first message including the information that enables the second set-top box to descramble the signal that is based on the first content item from the content distribution system; 
descrambling, by the second set-top box, the signal that is based on the first content item; and 
outputting, by the second set-top box, a video signal including the first content item.
9. The content distribution method of claim 1, further comprising:
receiving, by the second set-top box, the first message including the information that enables the second set-top box to descramble the signal that is based on the first content item from the content distribution system;
descrambling, by the second set-top box, the signal that is based on the first content item; and
outputting, by the second set-top box, a video signal including the first content item.
10.
A content distribution system comprising: 
a computer system including: 
at least one first processor; and at least one first memory device storing at least one first program that, when executed by the at least one first processor, causes the computer system to transmit a first record; and a first set-top box including: at least one second processor; and at least one second memory device storing at least one second program; and a second set-top box including: at least one third processor; and at least one third memory device storing at least one third program that, when executed by the at least one third processor, causes the second set-top box to: encrypt a second record that includes a cryptographic hash value that identifies the second set-top box and an identifier of a first content item; and after the second record is encrypted, transmit the second record, wherein the at least one second program, when executed by the at least one second processor, causes the first set-top box to: receive the first record from the computer system; store the first record in a first block of data of a first blockchain database; receive the second record transmitted by the second set-top box; obtain a cryptographic hash value using the first record; and store the second record in a second block of data of the first blockchain database, the second block of data including the cryptographic hash value obtained by the first set-top box using the first record, wherein the at least one program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to: receive the first blockchain database from the first set-top box; obtain a cryptographic hash value using the first record; compare the cryptographic hash value obtained by the computer system using the first record to the cryptographic hash value included in the second block of first blockchain database; after the cryptographic hash value obtained using the first record is compared to the cryptographic hash value included in the second block of first blockchain database, determine that the cryptographic hash value obtained using the first record matches the cryptographic hash value included in the second block of first blockchain database; in response to determining that the cryptographic hash value obtained using the first record matches the cryptographic hash value included in the second block of first blockchain database: decrypt the second record; obtain an address of the second set-top box using the cryptographic hash value included in the second record; and transmit a first message to the second set-top box, the first message including information that enables the second set-top box to descramble a signal that is based on the first content item identified in the second record, using the address of the second set-top box obtained using the cryptographic hash value included in the second record.
10.
A content distribution system comprising:
a computer system including:
at least one first processor; and at least one first memory device storing at least one first program that, when executed by the at least one first processor, causes the computer system to transmit a first record; and
a first set-top box including: at least one second processor; and at least one second memory device storing at least one second program; a second set-top box including:
at least one third processor; and
at least one third memory device storing at least one third program that, when executed by the at least one third processor, causes the second set-top box to: encrypt a second record that includes a cryptographic hash value that identifies the second set-top box and an identifier of a first content item; and
after the second record is encrypted, transmit the second record; and a third set-top box including: at least one fourth processor; and at least one fourth memory device storing at least one fourth program that, when executed by the at least one fourth processor, causes the third set -top box to: receive the second record from the second set-top box; and transmit the second record; wherein the at least one second program, when executed by the at least one second processor, causes the first set-top box to: receive the first record from the computer system; store the first record in a first block of data of a first blockchain database; receive the second record from the third set-top box; obtain a cryptographic hash value using the first record; and
store the second record in a second block of data of the first blockchain database, the second block of data including the cryptographic hash value obtained by the first set-top box using the first record,
wherein the at least one program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to:
receive the first blockchain database from the first set-top box; obtain a cryptographic hash value using the first record; compare the cryptographic hash value obtained by the computer system using the first record to the cryptographic hash value included in the second block of first blockchain database;
after the cryptographic hash value obtained using the first record is compared to the cryptographic hash value included in the second block of first blockchain database, determine that the cryptographic hash value obtained using the first record matches the cryptographic hash value included in the second block of first blockchain database;
in response to determining that the cryptographic hash value obtained using the first record matches the cryptographic hash value included in the second block of first blockchain database: decrypt the second record; obtain an address of the second set-top box using the cryptographic hash value included in the second record; and
transmit a first message to the second set -top box, the first message including information that enables the second set-top box to descramble a signal that is based on the first content item identified in the second record, using the address of the second set-top box obtained using the cryptographic hash value included in the second record.
11.
The content distribution system of claim 10, further comprising: wherein the at least one first program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to transmit a second message; and wherein the at least one second program stored by the at least one second memory device, when executed by the at least one second processor, causes the first set-top box to: receive the second message from the content distribution system; and in response to receiving the second message, delete the first blockchain database.
11.
The content distribution system of claim 10, further comprising:
wherein the at least one first program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to transmit a second message; and
wherein the at least one second program stored by the at least one second memory device, when executed by the at least one second processor, causes the first set-top box to: receive the second message from the content distribution system; and
in response to receiving the second message, delete the first blockchain database.
12.
The content distribution system of claim 10, further comprising: 
a third set-top box including: at least one fourth processor; and at least one fourth memory device storing at least one second program that, when executed by the at least one fourth processor, causes the third set- top box to; receive the second record from the second set-top box; and transmit the second record; a fourth set-top box including: at least one fifth processor; and at least one fifth memory device storing at least one fifth program that, when executed by the at least one fifth processor, causes the fourth set-top box to: receive the first record from the content distribution system; store the first record in a first block of data of a second blockchain database; receive the second record that includes the cryptographic hash value that identifies the second set-top box and the identifier of the first content item from the third set-top box; obtain a cryptographic hash value using the first record; and store the second record in a second block of data of the second blockchain database, the second block of data including the cryptographic hash value obtained using the first record, wherein the at least one first program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to: receive the second blockchain database from the first set-top box; and compare the cryptographic hash value obtained using the first record to the cryptographic hash value included in the second block of second blockchain database.
12.
The content distribution system of claim 10, further comprising:
fourth set-top box including:
at least one fifth processor; and
at least one fifth memory device storing at least one fifth program that, when executed by the at least one fifth processor, causes the fourth set-top box to:
receive the first record from the content distribution system;
store the first record in a first block of data of a second blockchain database;
receive the second record that includes the cryptographic hash value that identifies the second set-top box and the identifier of the first content item from the third set-top box;
obtain a cryptographic hash value using the first record; and
store the second record in a second block of data of the second blockchain database, the second block of data including the cryptographic hash value obtained using the first record,
wherein the at least one first program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to:
receive the second blockchain database from the first set-top box; and
compare the cryptographic hash value obtained using the first record to the cryptographic hash value included in the second block of second blockchain database.
13.
The content distribution system of claim 11, further comprising: a fourth set-top box including: at least one fifth processor; and at least one fifth memory device storing at least one fifth program; a fifth set-top box including: at least one sixth processor; and at least one sixth memory device storing at least one sixth program that, when executed by the at least one sixth processor, causes the fifth set-top box to: encrypt a third record that includes a cryptographic hash value that identifies the fifth set-top box and an identifier of a second content item; and transmit the third record; and a sixth set-top box including: at least one seventh processor; and at least one seventh memory device storing at least one seventh program that, when executed by the at least one seventh processor, causes the sixth set-top box to: receive the third record from the fifth set-top box; and transmit the third record, wherein the at least one fifth program, when executed by the at least one fifth processor, causes the fourth set-top box to: receive the first record from the computer system; store the first record in a first block of data of a second blockchain database; receive the third record from the sixth set-top box; obtain a cryptographic hash value using the first record; and store the second record in a second block of data of the second blockchain database, the second block of data including the cryptographic hash value obtained using the first record, wherein the at least one first program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to: receive the second blockchain database from the fourth set-top box; compare the cryptographic hash value obtained using the first record to the cryptographic hash value included in the second block of second blockchain database; after the cryptographic hash value obtained using the first record is compared to the cryptographic hash value included in the second block of second blockchain database, determine that the cryptographic hash value obtained using the first record matches the cryptographic hash value included in the second block of second blockchain database; in response to determining that the cryptographic hash value obtained using the first record matches the cryptographic hash value included in the second block of second blockchain database: decrypt the third record; obtain an address of the fifth set-top box using the cryptographic hash value included in the third record; and transmit a second message to the fifth set-top box, the second message including information that enables the fifth set-top box to descramble a signal that is based on the second content item identified in the third record, using the address of the fifth set-top box obtained using the cryptographic hash value included in the third record.
13.
The content distribution system of claim 10, further comprising: fourth set-top box including: at least one fifth processor; and
at least one fifth memory device storing at least one fifth program; a fifth set-top box including: at least one sixth processor; and
at least one sixth memory device storing at least one sixth program that, when executed by the at least one sixth processor, causes the fifth set-top box to: encrypt a third record that includes a cryptographic hash value that identifies the fifth set-top box and an identifier of a second content item; and
transmit the third record; and a sixth set-top box including: at least one seventh processor; and at least one seventh memory device storing at least one seventh program that, when executed by the at least one seventh processor, causes the sixth set-top box to:
receive the third record from the fifth set-top box; and transmit the third record,
wherein the at least one fifth program, when executed by the at least one fifth processor, causes the fourth set-top box to:
receive the first record from the computer system; store the first record in a first block of data of a second blockchain database;
receive the third record from the sixth set-top box; obtain a cryptographic hash value using the first record; and store the second record in a second block of data of the second blockchain database, the second block of data including the cryptographic hash value obtained using the first record,
wherein the at least one first program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to:
receive the second blockchain database from the fourth set-top box; compare the cryptographic hash value obtained using the first record to the cryptographic hash value included in the second block of second blockchain database; after the cryptographic hash value obtained using the first record is compared to the cryptographic hash value included in the second block of second blockchain database, determine that the cryptographic hash value obtained using the first record matches the cryptographic hash value included in the second block of second blockchain database; in response to determining that the cryptographic hash value obtained using the first record matches the cryptographic hash value included in the second block of second blockchain database:
decrypt the third record; obtain an address of the fifth set-top box using the cryptographic hash value included in the third record; and
transmit a second message to the fifth set-top box, the second message including information that enables the fifth set-top box to descramble a signal that is based on the second content item identified in the third record, using the address of the fifth set-top box obtained using the cryptographic hash value included in the third record.
14.
The content distribution system of claim 10, further comprising: a third set-top box including: at least one fourth processor; and at least one fourth memory device storing at least one fourth program that, when executed by the at least one fourth processor, causes the fourth third set-top box to:: receive the second record from the second set-top box; obtain an identifier of the user of the second set-top box using the cryptographic hash value that identifies the user of the second set-top box included in the second record; obtain an identifier of the second set-top box using the cryptographic hash value that identifies the second set-top box included in the second record; and store a third record that includes the identifier of the user of the second set-top box, the identifier of the second set-top box, and the identifier of the first content item.
14.
The content distribution system of claim 10 wherein the second record includes a cryptographic hash value that identifies a user of the second set-top box, and
wherein the at least one first program stored by the at least one first memory device, when executed by the at least one first processor, causes the computer system to:
obtain an identifier of the user of the second set -top box using the cryptographic hash value that identifies the user of the second set-top box included in the second record;
obtain an identifier of the second set-top box using the cryptographic hash value that identifies the second set-top box included in the second record; and
store a third record that includes the identifier of the user of the second set-top box, the identifier of the second set-top box, and the identifier of the first content item.
15.
The content distribution system of claim 10, further comprising: a third set-top box including: at least one fourth processor; and at least one fourth memory device storing at least one fourth program that, when executed by the at least one fourth processor, causes the fourth third set-top box to: receive the second record from the second set-top box; in response to receiving the second record from the second set-top box, transmit a second message to the first content receiver; and receive a third message including a value indicating a state of the first blockchain database from the first set-top box, and transmit the second record in response to receiving the third message including the value indicating the state of the first blockchain database from the first set-top box.
15.
The content distribution system of claim 10 wherein the at least one fourth program stored by the at least one fourth memory device, when executed by the at least one fourth processor, causes the third set-top box to: in response to receiving the second record from the second set-top box, transmit a second message to the first content receiver; and receive a third message including a value indicating a state of the first blockchain database from the first set-top box, the third message being transmitted by the first set-top box in response to receiving the second message from the third set-top box, wherein the at least one fourth program, when executed by the at least one fourth processor, causes the third set-top box to transmit the second record in response to receiving the third message including the value indicating the state of the first blockchain database from the first set-top box.
16.
The content distribution system of claim 15 wherein the at least one fourth program stored by the at least one fourth memory device, when executed by the at least one fourth processor, causes the third set-top box to: transmit a fourth message to a fourth set-top box that provides a second blockchain database; transmit a fifth message to a fifth set-top box that provides a third blockchain database; receive a sixth message including a value indicating a state of the second blockchain database from the fourth set-top box; receive a seventh message including a value indicating a state of the third first blockchain database from the fifth set-top box; determine whether more than a threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in a locked state based on the third, sixth, and seventh messages; in response to determining that more than the threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in the locked state: transmit the second record to the first set-top box; transmit the second record to the fourth set-top box; and transmit the second record to the fifth set-top box.
16.
The content distribution system of claim 15 wherein the at least one fourth program stored by the at least one fourth memory device, when executed by the at least one fourth processor, causes the third set-top box to: transmit a fourth message to a fourth set-top box that provides a second blockchain database; transmit a fifth message to a fifth set-top box that provides a third blockchain database; receive a sixth message including a value indicating a state of the second blockchain database from the fourth set-top box; receive a seventh message including a value indicating a state of the third first blockchain database from the fifth set-top box; determine whether more than a threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in a locked state based on the third, sixth, and seventh messages; in response to determining that more than the threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in the locked state: transmit the second record to the fourth set-top box; and transmit the second record to the fifth set-top box, wherein the at least one fourth program, when executed by the at least one fourth processor, causes the third set-top box to transmit the second record to the first set-top box in response to determining that more than the threshold number of the first blockchain database, second blockchain database, and third blockchain database are not in the locked state.
17.
The content distribution system of claim 15 wherein the at least one third program, when executed by the at least one third processor, causes the second set-top box to: receive a request for the first content item; in response to receiving the request for the first content item: obtain a cryptographic hash value that identifies a user of the second set-top box; obtain the cryptographic hash value that identifies the second set- top box; obtain the identifier of the second content item; and generate the second record.
17.
The content distribution system of claim 15 wherein the at least one third program, when executed by the at least one third processor, causes the second set-top box to: receive a request for the first content item; in response to receiving the request for the first content item: obtain a cryptographic hash value that identifies a user of the second set-top box; obtain the cryptographic hash value that identifies the second set-top box; obtain the identifier of the second content item; and generate the second record.
18.
The content distribution system of claim 10 wherein the at least one third program stored in the at least one third memory device, when executed by the at least one third processor, causes the second set-top box to: receive the first message including the information that enables the second set-top box to descramble the signal that is based on the first content item; descramble the signal that is based on the first content item; and output a video signal including the first content item.
18.
The content distribution system of claim 10 wherein the at least one third program stored in the at least one third memory device, when executed by the at least one third processor, causes the second set-top box to: receive the first message including the information that enables the second set-top box to descramble the signal that is based on the first content item; descramble the signal that is based on the first content item; and output a video signal including the first content item.


The table above shows that claims 1-18 of an instant continuation application recite similar limitations as a method and a computer system claims, and therefore are rejected under the same rationale. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED M AHSAN/Patent Examiner, Art Unit 2432                                                                                                                                                                                                        07/26/2022